COURT OF APPEALS OF VIRGINIA


Present: Judges Bray, Bumgardner and Clements
Argued at Chesapeake, Virginia


RANDOLPH E. JENNINGS
                                         MEMORANDUM OPINION * BY
v.   Record No. 2058-01-1                 JUDGE RICHARD S. BRAY
                                             APRIL 30, 2002
EDITH V. JENNINGS


        FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                     AND COUNTY OF JAMES CITY
                      Thomas B. Hoover, Judge

          C. Randall Stone for appellant.

          (Willafay H. McKenna, on brief), for
          appellee.


     Randolph E. Jennings (husband) and Edith V. Jennings (wife)

were divorced by decree of the trial court entered September 4,

1997, which expressly incorporated the terms and conditions of

the parties' "Property Settlement Agreement" (agreement).    The

court thereafter considered numerous issues relating to property

and spousal support, all of which were resolved by the order on

appeal, entered July 12, 2001.

     Husband contends the trial court erroneously (1) awarded

wife spousal support contrary to the provisions of the

agreement, statute, and the report and recommendation of the

commissioner in chancery, and (2) failed to consider those

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
factors specified by Code § 20-107.1 in determining such

support.   On cross-appeal, wife complains the court improperly

"grant[ed] [husband] leave to file a late objection" to the

commissioner's recommendation that she be awarded attorney's

fees and erroneously classified certain property of the parties.

Finding no error, we affirm the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

                                I.

     In 1992, husband instituted a "Bill of Complaint" for

divorce from wife, seeking an array of relief.       Wife responded

by "Cross-Bill," also praying for a divorce and attendant

relief, specifically including "periodic . . . and . . . lump

sum . . . support and maintenance."    On October 23, 1992, the

trial court ordered husband "to pay [wife] spousal support

pendente lite" of $1,300 per month, commencing October 9, 1992,

until terminated by specified events, including "modification by

[the] court."

     In February 1993, the parties entered into the subject

agreement, which provided, inter alia, that:

           2. Any proceedings for . . . divorce . . .
           or for spousal support and maintenance,
           . . . shall be subject to, and governed by,
           the terms of this Agreement . . . .

            *      *      *      *       *       *        *


                               - 2 -
          9. The Wife [and husband are] hereby
          granted the continuing right, and
          specifically reserve[] the right, (unless
          . . . remarrie[d]) to petition a court of
          competent jurisdiction for future awards of
          alimony/spousal support, said spousal
          support/alimony to remain under the
          jurisdiction of a court of competent
          jurisdiction. . . . The Husband represents,
          and the Wife relies on that representation,
          that he is currently unemployed and receives
          no other income except from retirement,
          social security, interest and dividends,
          which have been disclosed. The Husband
          shall continue to pay to the Wife, pursuant
          to the pendente lite order in the Circuit
          Court of the County of Fairfax the pendente
          lite support of $1,300.00 per month alimony
          through the February 1993 payment, at which
          time the pendente lite support shall cease.

           *      *      *      *      *        *    *

          25. Each party does hereby release and
          forever discharge the other of, and from,
          all causes of action, claims or rights or
          demands whatsoever, in law or in equity,
          . . . under 20-107.1 and/or 20-107.3 of the
          1950 Code of Virginia, as amended, including
          all rights of alimony and/or spousal support
          and equitable distribution and all rights to
          share in the property, including pensions,
          et. al., of the other, except as set forth
          in this Agreement.

           *      *      *      *      *        *    *

          32. This Agreement shall be construed in
          accordance with the laws of the State of
          Virginia, as they presently exist, and
          pursuant to Sections 20-109 and 20-109.1 of
          the 1950 Code of Virginia, as amended.

By order entered March 10, 1993, the trial court "affirmed and

incorporated . . . pendente lite" the agreement and directed

"the parties . . . to comply with its terms."



                              - 3 -
     Husband and wife thereafter reconciled and, upon joint

motion, the then pending divorce proceedings were ordered

"non-suited without prejudice to either party."   However,

further marital discord followed, and, on June 28, 1994, the

parties again separated.   Shortly thereafter, wife initiated the

instant cause for divorce, and husband responded with a

"Cross-Bill" for like relief.   Each moved the court to adopt the

terms of the original agreement, 1 with wife expressly seeking

"continue[d]" and "additional" spousal support.

     Husband and wife were subsequently divorced by a final

decree of the trial court, entered September 4, 1997, which

"ratified, confirmed, approved and incorporated" the terms of

the agreement.   However, because "spousal support and certain

property issues, rights and interests remain[ed] unresolved

between the parties, . . . [the] Court specifically reserve[d]

jurisdiction to determine those issues which are executory

pursuant to the Agreement . . ." and referred the matter to a

commissioner in chancery (commissioner) for hearing and report

to the court.

     Following extensive evidentiary hearings, the commissioner

reported his findings and recommendations to the court on August

10, 1999.   After recommending resolutions for a myriad of


     1
       Paragraph 26 of the agreement provided that "[n]o
reconciliation of the parties . . . and no cohabitation between
[them] of any nature whatsoever [would] nullify or affect [its]
validity or enforceability . . . ."

                                - 4 -
property and like issues before the court, the commissioner

concluded "that unless and until the real property in issue is

sold and proceeds divided, a final award for support and

maintenance of [wife] should not be fixed by the Court."    The

commissioner further recommended an award of attorney's fees

from husband to wife.

     Excepting to the report, wife, in pertinent part, contended

the commissioner erroneously failed "to recommend an award of

spousal support to [her]" and omitted husband's "airplane" for

distribution as "marital propert[y]."   Upon motion of wife,

husband's exceptions were "stri[cken]" as untimely filed.   The

court overruled wife's exceptions, finding "[t]he Agreement

between the parties control[led]."

     Following the subsequent disposition of certain properties

of the parties, the court, on March 8, 2001, conducted a final

hearing to determine the several remaining issues, apparently

then ruling ore tenus that wife was entitled to an award of $346

per month spousal support.   Husband's subsequent "Motion to

Rehear, Reconsider, Modify and Vacate" was denied.   An order

entered July 12, 2001, memorializing the ruling of March 8,

2001, provided that

          upon consideration of the statutory factors
          in § 20-107.1, the Court finds, based on the
          length of the marriage, the standard of
          living established therein, her need and the
          defendant's ability to pay spousal support,
          that it would be manifestly unjust not to
          award spousal support in the reasonable

                               - 5 -
           amount requested by plaintiff. It is
           accordingly ADJUDGED, ORDERED and DECREED
           that [husband] shall pay to [wife] the sum
           of $346.00 each month for her support and
           maintenance beginning on April 1, 2001
           . . . .

Revisiting husband's "late objection" to the recommended award

of attorney's fees to wife, the court ordered "each party . . .

be responsible for his or her own attorney's fees."

                                II.

     Relying upon the reduction of the earlier pendente lite

spousal support from $1,300 per month to zero and attendant

recitations in the agreement and Code §§ 20-109(B), -109(C), and

-109.1, husband first contends wife was required "to show a

change in circumstances" as a condition to the spousal support

award.   We disagree.

     Code § 20-109.1 empowers the trial court to "affirm, ratify

and incorporate by reference in its decree dissolving a marriage

. . . any valid agreement between the parties . . . concerning

the conditions of the maintenance of the parties," and "such

agreement . . . shall be deemed . . . a term of the decree

. . . ."   "[N]o decree or order directing the payment of support

and maintenance for the spouse . . . shall be entered except in

accordance with that stipulation or contract."   Code

§ 20-109(C).   If such stipulation or contract "provided no

separate criteria for determining how or when to modify

support," the party seeking modification must "show a material


                               - 6 -
change in circumstances warranting a modification of support."

Blackburn v. Michael, 30 Va. App. 95, 101, 515 S.E.2d 780, 783

(1999).   Thus, for husband to prevail on his argument, the

record must establish that the court improperly modified spousal

support contrary to the terms of the agreement and Code

§ 20-109(C).

     "In Virginia, property settlement agreements are contracts

and subject to the same rules . . . of interpretation as other

contracts."    Smith v. Smith, 3 Va. App. 510, 513, 351 S.E.2d
593, 595 (1986).    Thus,

           "[i]t is the function of the court to
           construe the contract made by the parties,
           not to make a contract for them. The
           question for the court is what did the
           parties agree to as evidenced by their
           contract. The guiding light in the
           construction of a contract is the intention
           of the parties as expressed by them in the
           words they have used, and courts are bound
           to say that the parties intended what the
           written instrument plainly declares."

Wilson v. Holyfield, 227 Va. 184, 187, 313 S.E.2d 396, 398

(1994) (quoting Meade v. Wallen, 226 Va. 465, 467, 311 S.E.2d
103, 104 (1984)).   Interpreting an agreement on appeal, we are

not bound by the trial court's construction of the provisions.

See Smith, 3 Va. App. at 513, 351 S.E.2d at 595.

     The instant agreement "granted" both husband and wife "the

continuing right" to "petition a court . . . for future awards

of alimony/spousal support," "specifically reserv[ing] [such]

right" to each party.   The agreement thereafter references

                                - 7 -
husband's limited income and terminates the earlier pendente

lite award.     However, the reduction of spousal support to wife

was clearly subject to her right, at any time thereafter, to

petition the court for an award of such support.    In then

assessing wife's entitlement to relief on the petition,

husband's employment, income and a myriad of other relevant

factors would be appropriate considerations for the court.      See

Code § 20-107.1.    However, the agreement does not condition

subsequent judicial intervention and review upon proof of

circumstances different from those contemporaneous with the

agreement.    A contrary interpretation would be inconsistent with

the "continuing" and "reserved right" expressly conferred upon

both parties.

     Moreover, as the commissioner contemplated in deferring the

issue of spousal support for determination by the court

following resolution of certain property interests, relevant

circumstances of the parties clearly changed from execution of

the agreement in February 1993 to the support hearing on March

8, 2001.   Without recounting such evidence, numerous property

interests transferred, sold and otherwise altered during the

period significantly impacted both parties.

     Accordingly, the court addressed spousal support consistent

both with the agreement and statute.




                                 - 8 -
     Husband next asserts that the trial court awarded spousal

support without "properly apply[ing]" all the factors in Code

§ 20-107.1.   Again, we find no error.

     In determining spousal support, the trial court must

consider the factors enumerated in Code § 20-107.1.      See Holmes

v. Holmes, 7 Va. App. 472, 483, 375 S.E.2d 387, 394 (1988).

Although this requirement

           implies substantive consideration of the
           evidence presented as it relates to all of
           these factors[,] [t]his does not mean that
           the trial court is required to quantify or
           elaborate exactly what weight or
           consideration it has given to each . . . .
           It does mean, however, that the court's
           findings must have some foundation based on
           the evidence presented.

Woolley v. Woolley, 3 Va. App. 337, 345, 349 S.E.2d 422, 426

(1986).   Thus, "[w]hen the record discloses that the trial court

considered all of the statutory factors, the court's ruling will

not be disturbed on appeal unless there has been a clear abuse

of discretion."   Gamble v. Gamble, 14 Va. App. 558, 574, 421
S.E.2d 635, 644 (1992) (citation omitted).

     Here, the court's July 12, 2001 order recites:

           [U]pon consideration of the statutory
           factors in § 20-107.1, the Court finds,
           based on the length of the marriage, the
           standard of living established therein, her
           need and the [husband's] ability to pay
           spousal support, that it would be manifestly
           unjust not to award spousal support in the
           reasonable amount requested by [wife]. It
           is accordingly ADJUDGED, ORDERED and DECREED
           that [husband] shall pay to [wife] the sum
           of $346.00 each month for her support and

                               - 9 -
          maintenance beginning on April 1, 2001 and
          continuing on the first of each subsequent
          month until [wife's] remarriage or until the
          death of either party.

The record, therefore, clearly reflects consideration of "the

statutory factors in [Code] § 20-107.1," with emphasis upon

those factual findings deemed pertinent to the decision, all of

which were well supported by the evidence.   We, therefore, find

no error in the award.

     Lastly, husband maintains the trial court erroneously

awarded spousal support, despite the recommendation of the

commissioner.   However, contrary to husband's argument, the

commissioner did not urge the court to "deny" support but,

rather, recommended deferral of the issue "until the real

property in issue is sold and proceeds divided," a procedural

course adopted by the court.

                                III.

     On cross-appeal, wife presents additional "Questions

Presented:"   (1) "Whether the trial Court erred in granting

[husband] leave to file a late objection to that part of the

Commissioner's Report which recommended an award of attorney's

fees to [her]," and (2) "Whether the trial Court erred in

classifying property acquired by the parties during a period of

separation as separate property."

     Wife's first complaint on cross-appeal is supported by an

argument that addresses "public policy" and related issues


                               - 10 -
attendant to the mutual "waiver" of counsel fees set forth in

the agreement.   Thus, wife engages an issue distinct from her

original "Question[] Presented."   Stated differently, her

argument fails to address the issue raised on cross-appeal.     An

argument not fully developed in appellant's brief need not be

addressed on appeal.    Rogers v. Rogers, 170 Va. 417, 421, 196
S.E. 586, 588 (1938).   "We will not search the record for errors

in order to interpret the appellant's contention and correct

deficiencies in a brief."    Buchanan v. Buchanan, 14 Va. App. 53,

56, 415 S.E.2d 237, 239 (1992).

     Wife's second contention on cross-appeal, challenging the

court's classification of a Lincoln Town Car and an airplane,

items purchased by wife and husband, respectively, as "separate

property," is procedurally barred.      Both items are specifically

addressed in paragraph 13 of the agreement, which allocates the

Lincoln to wife, as her "sole and separate property," and the

airplane to husband, as his "sole and separate property."

Wife's exceptions to the commissioner's report addressed only

omission of the airplane from "marital properties."     Further,

wife's counsel "Respectfully Requested" the court to enter the

order subject of the instant appeal, which makes no mention of

either the Lincoln or the airplane.

     It is well established that "[n]o ruling of the trial court

. . . will be considered as a basis for reversal unless the

objection was stated together with the grounds therefor at the

                               - 11 -
time of the ruling, except for good cause shown or to enable the

Court of Appeals to attain the ends of justice . . . ."   Rule

5A:18; see Lee v. Lee, 12 Va. App. 512, 515-16, 404 S.E.2d 736,

737-38 (1991) (en banc).   Clearly, the endorsement of wife's

counsel to the order evinced no objection to the contents.     Wife

does not assert the "good cause" or "the ends of justice"

exceptions to Rule 5A:18, and we perceive no justification

otherwise to review the issue.   See Mounce v. Commonwealth, 4
Va. App. 433, 436, 357 S.E.2d 742, 744 (1987).   Thus, Rule 5A:18

precludes consideration of the issue on appeal, and we affirm

the trial court.

     Accordingly, for the reasons stated, we affirm the judgment

of the trial court.

                                                   Affirmed.




                              - 12 -